per curiam:
Recientemente —en In re Colón Torres, 129 D.P.R. 490, 493-494 (1991)— expresamos:
Es conocido ya por todos los miembros de la clase togada que la naturaleza de su función requiere una escrupulosa atención y obediencia a las órdenes de este Tribunal, particularmente cuando de su conducta profesional se trata. Aunque parezca increíble, la necesidad de esta manifestación y la frecuencia con la que nuestras órdenes son desacatadas la hace imperiosa. To-dos los abogados tienen el deber de responder diligentemente a los requerimientos de este Tribunal respecto a una queja pre-sentada en su contra que está siendo investigada. In re Pagán Ayala, 115 D.P.R. 814 (1984). Con demasiada frecuencia innu-merables miembros de la profesión arriesgan sus títulos con la actitud de dejadez y desidia que demuestran. En muchas más ocasiones que las deseables, simples amonestaciones se convier-ten en suspensiones indefinidas por la testarudez y contumacia de los abogados que no cumplen con nuestras órdenes. (Énfasis suplido.)
El presente recurso, desafortunadamente, plantea una situación similar, esto es, la incomprensible y contumaz negativa de un miembro del foro de cumplir con las órdenes de este Tribunal(1) La misma hace mandatoria la *698suspensión indefinida de la Leda. Rebecca Santiago Mén-dez del ejercicio de la profesión de abogado.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Pons Núñez y los Jueces Aso-ciados Señora Naveira de Rodón y Señor Hernández Den-ton no intervinieron.

(1) Conforme surge de un informe radicado por la Oficina del Procurador General de Puerto Rico, de fecha 4 de marzo de 1991, tres (3) ciudadanos se querellaron contra la licenciada Santiago Méndez. Esta desentendió, e hizo caso omiso, de todas *698las comunicaciones que, en relación con dichas quejas, le enviara dicha Oficina.
Mediante Resolución de fecha 27 de marzo de 1991 le concedimos un término de veinte (20) días a la abogada para que compareciera ante el Procurador General. Le apercibimos que el incumplimiento podría acarrearle la imposición de sanciones disciplinarias. Hizo caso omiso a la misma.
Ello no obstante, mediante Resolución de fecha 27 de septiembre de 1991, le concedimos un término adicional para cumplir con la citada Resolución. Se le advir-tió, en esta ocasión, que “su incumplimiento con los términos de esta resolución conllevará su suspensión automática de la abogacía”. Esta Resolución le fue notifi-cada personalmente a la licenciada Santiago Méndez.
Mediante escrito de fecha 6 de diciembre de 1991, el Procurador General nos informa que la licenciada Santiago Méndez no ha comparecido a su Oficina.